Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la que se unen el Juez Asociado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón.
H
Debemos resolver si la Ley Orgánica del Colegio de Ar-quitectos de Puerto Rico autoriza a esta entidad a suspender a uno de sus miembros del ejercicio de la profesión sin la intervención de la Junta Examinadora de Ingenieros, *935Arquitectos y Agrimensores. De contestarse esta cuestión en la afirmativa, debemos entonces resolver si tal facultad de suspensión del Colegio de Arquitectos es constitucional-mente válida.
1-H
El 8 de abril de 1994, José M. García Gómez, arquitecto de profesión, y su esposa presentaron una demanda ante el Tribunal de Primera Instancia, Sala Superior de San Juan, mediante la cual solicitaron órdenes de injunction prelimi-nar y permanente, además de una indemnización en con-cepto de daños y peijuicios contra el Colegio de Arquitectos de Puerto Rico (en adelante el Colegio). En su demanda, García Gómez adujo que el 9 de febrero de 1994 la Junta de Gobierno del Colegio lo suspendió como colegiado por un período de tres años porque alegadamente había incurrido en violación a los cánones de ética profesional que rigen la conducta de los arquitectos. La Junta de Gobierno basó su determinación en un informe formulado por la Comisión de Ética Profesional del Colegio (en adelante la Comisión), en el cual se recomendaba la aludida suspensión del ejercicio profesional. Además, en dicho informe se sugería al Colegio que recomendara a la Junta Examinadora de Ingenieros, Arquitectos y Agrimensores de Puerto Rico (en adelante la Junta Examinadora), que suspendiera la certificación de arquitecto que posee García Gómez por el mismo término de tres años y que durante ese período se le denegara la concesión de cualquier licencia que éste solicitase.
La investigación realizada por la Comisión tuvo su ori-gen en la querella que presentara el arquitecto Otto O. Reyes contra García Gómez, en la cual alegó que éste había intervenido de manera indebida con uno de sus clientes. La Comisión, luego de celebrar la vista correspondiente y de considerar la prueba testifical y documental que le fuera presentada, emitió el informe aludido, mediante el cual concluyó que García Gómez en efecto había violado las Re-glas de conducta 501 y 604 de los Cánones de Ética Profe-*936sional del Reglamento del Colegio de Arquitectos de Puerto Rico de septiembre de 1992, págs. 10 y 11, respectiva-mente, y el Art. 6(f) de la Ley Núm. 173 de 12 de agosto de 1988 (20 L.P.R.A. secNllnífíM(1)
El Colegio decretó la suspensión de García Gómez, con-forme con lo recomendado por la Comisión, y le fue remi-tida a la Junta Examinadora una copia de la resolución emitida al respecto, junto con una advertencia de que pro-cediera conforme a derecho en lo relativo al certificado de García Gómez y a cualquier licencia solicitada por éste.
En su demanda, García Gómez alegó que la acción lle-vada a cabo por el Colegio le estaba ocasionando un daño irreparable en el ejercicio de su profesión. Sostuvo que a pesar de estar debidamente autorizado por la Junta Exa-minadora para ejercer la profesión de arquitecto, sin que al presente tal autorización haya sido revocada, la See. 3 de la Ley Orgánica del Colegio de Arquitectos de Puerto Rico, Ley Núm. 96 de 6 de julio de 1978 (20 L.P.R.A. see. 753), le impide hacerlo porque establece que ninguna persona que no sea miembro del Colegio podrá practicar dicha profesión en Puerto Rico. Adujo que el Colegio por sí solo, como ente privado, no puede tener la facultad de negarle el ejercicio *937de la profesión para la cual está debidamente autorizado por el Estado, sin antes comenzar el correspondiente trá-mite ante la Junta Examinadora y hasta tanto esta última decrete la suspensión. Expresó, además, que entender lo contrario resultaría en una indebida delegación de una función pública a un organismo privado, lo cual está pro-hibido por nuestra Constitución.
En su contestación a la demanda, el Colegio sostuvo que a tenor de las disposiciones de su ley orgánica, Ley Núm. 96 de 6 de julio de 1978 (20 L.P.R.A. see. 751 et seq.) (en adelante la Ley Núm. 96), tiene la facultad de suspender a uno de sus miembros por violación a los cánones de ética profesional sin la intervención de la Junta Examinadora. Se fundamentó particularmente en una disposición de la ley que expresamente indica que el Colegio “podrá imponer las sanciones que a su discreción correspondan, conforme a su reglamento”.
Así las cosas, las partes sometieron la controversia en-tre ellos a la consideración del tribunal de instancia, con arreglo a los documentos que formaban parte del expe-diente y con el beneficio de las comparecencias del Secre-tario de Justicia y del Colegio de Ingenieros como amicus curiae.
El 20 de abril de 1995 el tribunal de instancia emitió una sentencia en la cual concluyó que el Colegio no posee facultad en ley para suspender a uno de sus miembros del ejercicio de la profesión sin la participación de la Junta Examinadora. Según el foro a quo, para poder suspender a un arquitecto por violación a los cánones de ética es nece-sario iniciar el trámite pertinente ante la Junta Examina-dora, y sólo después que ésta decrete la suspensión es que entrará en vigor. El tribunal fundamentó su conclusión en una analogía con los procedimientos establecidos en las le-yes habilitadoras de varios otros colegios y asociaciones profesionales que requieren la intervención directa del Es-tado mediante sus Juntas Examinadoras para que se pueda tomar una acción disciplinaria contra alguno de sus *938colegiados.(2) El tribunal también concluyó que la determi-nación sobre quién está calificado para ejercer una profe-sión es una función pública que no puede ser delegada a una entidad privada como el Colegio, sin la debida inter-vención del Estado. Según dicho tribunal, el Colegio, me-diante su interpretación de la ley, presumió una delegación indebida de una función pública. Como consecuencia, el tribunal ordenó al Colegio la restitución de García Gómez como colegiado, con todos los derechos inherentes que ello conlleva, por todo el período de tiempo en que continuara ostentando autorización de la Junta Examinadora y mien-tras se mantuviera al día en el pago de la cuota. Se archivó en autos una copia de la notificación de la sentencia el 21 de abril de 1995.
Presentada una moción de reconsideración por el Cole-gio el 10 de mayo de 1995, el foro a quo denegó dicha petición. No obstante, enmendó motu proprio nunc pro tune su sentencia anterior, a fin de. hacer constar que se trataba de una sentencia parcial que adjudicaba de forma final la solicitud de injunction, pero que no resolvía la causa de acción por daños y perjuicios. El 17 de mayo de 1995 se archivó en autos copia de la notificación de la sen-tencia enmendada.
Inconforme con esa decisión, el 16 de junio de 1995 el Colegio presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones (Circuito Regional I). En sínte-sis, sostuvo el Colegio que el tribunal de instancia había errado al requerir la intervención de la Junta Examina-dora en aquellos procesos disciplinarios que conllevan la *939suspensión de un arquitecto como miembro del Colegio; al expresar que las disposiciones de la ley bajo análisis son ambiguas, y al decidir que la interpretación del Colegio de la legislación en cuestión choca con los principios de nues-tra Constitución.
Luego de evaluar dicho recurso, así como la oposición presentada a éste, el 24 de enero de 1996 el foro apelativo dictó una sentencia y confirmó en su totalidad el dictamen emitido por el tribunal de instancia. Dicho foro concluyó que en aquellas instancias en las cuales el Legislador ha querido delegar la facultad de suspensión a un Colegio sin la intervención del organismo estatal correspondiente, así lo ha hecho expresamente, como ocurre en el caso del Cole-gio de Ingenieros y Agrimensores, e incluso en el caso del Colegio de Arquitectos con respecto a la suspensión por falta de pago de cuota. Resolvió, además, que en casos como el de autos donde la suspensión no fue por falta de pago sino por violación a los cánones de ética, existe una laguna legislativa con respecto al curso de acción que ha de seguirse ante la Junta Examinadora. Expresó el foro ape-lativo que ante este vacío legislativo, la interpretación más razonable y la que más armonizaba con la protección de los varios intereses públicos presentes es aquella conforme a la cual antes de que entre en vigor una suspensión deter-minada por el Colegio, la suspensión acordada debe certi-ficarse a la Junta Examinadora para que ésta lleve a cabo, con premura, los procedimientos que estime pertinentes. Señaló, además, que sólo de esta manera ambos organis-mos pueden actuar conjuntamente en la implantación del deber común que poseen de velar porque se cumpla con los cánones de ética relativos a la profesión de arquitectos. El Tribunal de Circuito de Apelaciones resolvió también que resultaba innecesario entrar a considerar la constituciona-lidad de la delegación de funciones argüida por el Colegio. Señaló que cualquier mención sobre el particular hecha por el tribunal de instancia, aunque innecesaria, fue reali-zada con el simple propósito de puntualizar los problemas constitucionales que la iúterpretación del Colegio podía *940ocasionar y no con el fin de adjudicar cuestión constitucio-nal alguna. Se archivó en autos la copia de la notificación de la sentencia del Tribunal de Circuito de Apelaciones el 24 de enero de 1996.
El 23 de febrero de 1996 el Colegio presentó una peti-ción de certiorari ante nos. En esencia, esbozó los plantea-mientos previamente argumentados ante los tribunales in-feriores, mediante el señalamiento de errores siguiente:
Primer Error: El Tribunal de Apelaciones erró al resolver que el Colegio de Arquitectos no tiene autoridad, por sí solo, sin intervención de la Junta Examinadora, para suspender como colegiado a García Gómez por haber violado los cánones de ética.
Segundo Error: El Tribunal de Apelaciones erró al determi-nar para fines de interpretar la ley que la Constitución no per-mite delegar al Colegio la facultad de suspender como colegiado a García Gómez sin la intervención de la Junta Examinadora, por haber violado las reglas de ética.
El 21 de marzo de 1996 denegamos la referida petición de certiorari.
Oportunamente, el Colegio presentó una moción de re-consideración ante nos. Nos urgió con vehemencia a reexa-minar nuestra decisión anterior. Adujo, inter alia, que ésta era contraria al propósito legislativo que dio lugar precisa-mente a la creación del Colegio.
El 3 de febrero de 1997 acogimos la moción de reconsi-deración presentada y expedimos el certiorari solicitado, a fin de evaluar más a fondo el asunto en cuestión.
El 20 de febrero de 1997 el Colegio de Ingenieros y Agri-mensores de Puerto Rico solicitó una intervención a favor de la postura del Colegio, en calidad de amicus curiae, a lo que accedimos el 25 de marzo de 1977.
Con el beneficio de las comparecencias de todas las par-tes, pasamos a examinar el asunto ante nos.
*941H-t hH hH
A. La legislación pertinente
1. Leyes orgánicas de los colegios
El 15 de mayo de 1938, por primera vez, la Asamblea Legislativa de Puerto Rico aprobó la Ley Núm. 319 (20 L.P.R.A. see. 731 et seq.), con el propósito de organizar a aquellos profesionales que ejercían la profesión de ingenie-ría en la isla, mediante la creación de tina entidad cuasi pública denominada Colegio de Ingenieros de Puerto Rico. Esa legislación cobijaba tanto ingenieros como arquitectos y agrimensores, ingenieros agrónomos o cualquier otra rama de la ingeniería, arquitectura y agrimensura en el país.
La creación del mencionado colegio trajo consigo la im-posición de restricciones para el ejercicio de la profesión de ingeniería. Así, pues, en la See. 3 de la Ley Núm. 319, supra, se dispuso que una vez celebrada la primera junta general del Colegio, ninguna persona que no fuera miem-bro de éste podía ejercer la profesión de ingeniero en la isla. 20 L.P.R.A. see. 733. La See. 9 de la Ley Núm. 319, supra, 20 L.P.R.A. sec. 739, requirió el pago de una cuota, y en su Sec. 10 (20 L.P.R.A. sec. 740) se dispuso que cual-quier miembro que no pagase su cuota quedaría suspen-dido del ejercicio de la profesión hasta que pagara lo adeudado. De igual forma, la See. 2 de la citada ley auto-rizó al recién creado colegio a adoptar o implantar los cá-nones de ética profesional que regirían la conducta de sus miembros. En lo pertinente al caso de epígrafe, la Sec. 2(h) específicamente facultó al Colegio de Ingenieros y Agri-mensores de Puerto Rico a
... recibir e investigar las quejas que se formul[aran] respecto a la conducta de los miembros en [el] ejercicio de la profesión, pudiendo remitirlas a la Junta de Directores para que act[uasen], y después de una vista preliminar, en la que se dar[ía] oportunidad al interesado o su representante, si se en-contrara causa fundada, instituir el correspondiente procedi-miento de destitución. 1938 Leyes de Puerto Rico 584, 585.
*942En 1978 la legislación aludida sufrió enmiendas sustanciales. Mediante la Ley Núm. 96, supra, aún vi-gente, la Asamblea Legislativa agrupó a todos los arquitec-tos en su propio Colegio, separado del de los ingenieros, y denominado Colegio de Arquitectos de Puerto Rico. En esencia, se constituyó esta entidad como una “corporación cuasi pública” y se le otorgaron las mismas facultades que tenía el anterior Colegio de Ingenieros, Arquitectos y Agrimensores. Así, pues, se requiere ser miembro de dicho Colegio como requisito obligatorio para poder practicar la arquitectura en Puerto Rico. See. 3 de la Ley Núm. 96, supra, 20 L.P.R.A. see. 753. Asimismo, el pago de una cuota anual es indispensable para mantener activa la colegia-ción, y cualquier miembro que no pague dicha cuota queda “suspendido” como tal. See. 8 de la Ley Núm. 96, supra, 20 L.P.R.A. see. 758. El Colegio también está investido con la autoridad para adoptar e implantar los cánones de ética profesional que rigen la conducta de los arquitectos.
La diferencia principal entre el esquema legislativo anterior y la nueva ley relativa específicamente a arquitectos tiene que ver con la imposición de sanciones respecto a querellas. Sobre el particular, el Legislador estableció en la Sec. 2(h) de la Ley Núm. 96, supra, 20 L.P.R.A. sec. 752(h), que:
El Colegio de Arquitectos de Puerto Rico tendrá facultad:
(h) Para recibir e investigar las quejas que se formulen res-pecto a la conducta de sus miembros en ejercicio de la profe-sión, pudiendo remitirlas a la Junta de Gobierno para que actúe. Luego de una vista preliminar, en la que se dará oportu-nidad al interesado o su representante de ser oído, si se encon-trara causa fundada, podrá imponer las sanciones que a su dis-creción correspondan conforme a su reglamento, (3) así como *943instituir el correspondiente procedimiento de cancelación de li-cencia ante la Junta Examinadora, conforme al medio procesal por ésta establecido y presentará y sostendrá los cargos. Nada de lo antes dispuesto en este inciso se entenderá en el sentido de limitar o alterar la facultad de la Junta Examinadora de Ingenieros, Arquitectos y Agrimensores de Puerto Rico para ini-ciar por su propia cuenta estos procedimientos. (Enfasis suplido.)
La legislación anterior tenía una sección análoga a ésta, excepto que no disponía la facultad discrecional de imponer sanciones conforme al reglamento del Colegio. Se le conce-dió, pues, al Colegio una nueva facultad: la de imponer medidas disciplinarias.
Dos años después de haberse constituido así el Colegio de Arquitectos, la Legislatura aprobó la Ley Núm. 12 de 29 de septiembre de 1980 (20 L.P.R.A. see. 731 et seq.). Me-diante ésta se enmendó de nuevo la citada Ley Núm. 319, en parte para atemperarla al cambio efectuado previa-mente respecto a los arquitectos. En efecto, una de las en-miendas primordiales realizadas a dicha legislación fue la eliminación de cualquier referencia a la profesión de arquitectura. Así, el colegio regulado quedó denominado solamente como Colegio de Ingenieros y Agrimensores de Puerto Rico. En lo pertinente, este colegio quedó expresa-mente autorizado
... Para recibir e investigar las quejas que se formulen res-pecto a la conducta de los miembros en ejercicio de la profesión, pudiendo remitirlas a la Junta de Gobierno para que actúe.
El reglamento(4) proveerá para la celebración de una vista en la que se conceda a las partes interesadas plena oportunidad de ser oídas, presentar prueba y contrainterrogar testigos, por sí o por representación legal, luego de la cual, y de encontrarse causa fundada, se decretarán las sanciones que correspondan con vista a la magnitud de la falta incurrida, incluyendo la suspensión del colegiado por el tiempo y bajo las condiciones *944que discrecionalmente se determinen. En los casos que conlle-ven suspensión del colegiado, el Colegio instituirá el correspon-diente procedimiento de cancelación o suspensión de la licencia ante la Junta Examinadora de Ingenieros, Arguitectos y Agri-mensores de Puerto Rico dentro de un término no mayor de quince (15) días. Cuando se decrete la suspensión por el Colegio, el colegiado no podrá practicar la profesión durante el período que dure la suspensión, no podrá disfrutar de las actividades y los beneficios que se proveen en este Capítulo y el reglamento.
Nada de lo dispuesto en este inciso se entenderá en el sentido de limitar o alterar la facultad de la Junta Examinadora para iniciar por su cuenta estos procedimientos. (Enfasis suplido.) Art. 2(h) de la Ley Núm. 12, supra, 20 L.P.R.A. sec. 732(h).
Con esta disposición, evidentemente quedaban equipa-rados ambos colegios en lo referente a la facultad discrecio-nal de imponer sanciones conforme a sus respectivos reglamentos.
2. Ley de la Junta Examinadora
Por otro lado, además de disponer para la organización de los colegios profesionales aludidos, la Legislatura tam-bién se ocupó de velar por el ejercicio de las profesiones en cuestión, mediante la creación y el establecimiento de un organismo estatal adscrito al Departamento de Estado del Estado Libre Asociado de Puerto Rico, denominado “Junta Examinadora de Ingenieros, Arquitectos y Agrimensores de Puerto Rico”. En 1927, mediante la Ley Núm. 31 de 26 de abril de 1927, Leyes de Puerto Rico, pág. 183, la Asam-blea Legislativa no sólo creó la susodicha junta, sino que le confirió poder para anular cualquiera de las licencias expe-didas, en caso de que se hubiese empleado fraude en su obtención. Sec. 12 de la Ley Núm. 31, supra, 1927 Leyes de Puerto Rico 189. En 1951 dicha legislación fue enmendada por la ya derogada Ley Núm. 399 de 10 de mayo, 20 L.P.R.A. ant. see. 681 et seq., para facultar a la referida junta a llevar a cabo aquellos procedimientos de cancela-ción de licencias que estimara procedentes cuando le fuera traída a su atención que uno de los profesionales en cues-tión hubiese sido encontrado incurso en negligencia crasa, incompetencia o conducta reprobable en el ejercicio de la profesión. Art. 19 de la Ley Núm. 399, supra, 20 L.P.R.A. *945ant. see. 700. Los procedimientos instituidos por estas leyes no hacían ningún tipo de referencia a participación alguna del entonces Colegio de Ingenieros en estos procesos.
Así las cosas, a fin de atemperar la legislación aludida a la realidad profesional moderna y para promover la parti-cipación activa de los colegios en el logro y en la fiscaliza-ción del buen ejercicio profesional, en 1988 la Legislatura derogó la legislación aludida relativa a la Junta y en su lugar aprobó una nueva ley, la Ley Núm. 173 de 12 de agosto de 1988 (20 L.P.R.A. see. 711 et seq.), la cual rige actualmente a la Junta Examinadora de Ingenieros, Arqui-tectos y Agrimensores.
Debe observarse que este organismo gubernamental, desde sus inicios hasta el presente, ha tenido a su cargo tanto las profesiones de ingeniería y agrimensura como la de arquitectura. Por ello, las disposiciones de la ley sobre la Junta Examinadora guardan relación y deben interpre-tarse en conjunto, no solamente con la Ley Orgánica del Colegio de Arquitectos sino también con la del Colegio de Ingenieros y Agrimensores.
En la Exposición de Motivos de la ley vigente se señala expresamente que la Junta Examinadora
... es el vehículo del Estado para garantizar que tales profe-sionales [los ingenieros, arquitectos y agrimensores] estén moral y profesionalmente capacitados para rendir el servicio de calidad que nuestro pueblo merece a los fines de fomentar el bienestar público. 1988 Leyes de Puerto Rico 860.
Dicha legislación, además, dispone la participación ac-tiva de los respectivos colegios en los procesos de acción disciplinaria, como surge de los Arts. 15 y 18 de la Ley Núm. 173, supra, 20 L.P.R.A. secs. 711m y 711p, respectivamente. El citado Art. 15, dispone, en lo perti-nente, que:
Los profesionales a los cuales se les haya inactivado, suspen-dido o expulsado como miembros de sus respectivos colegios profesionales en virtud de las causas y mediante los procedi-mientos establecidos por dichos colegios se les suspenderá su certificado o licencia, según sea el caso, mediante la certificación *946de tal hecho por el oficial autorizado del colegio que corresponda ante la Junta.
Cuando luego de decretada la inactivación, suspensión o can-celación, el correspondiente colegio profesional certifique oficial-mente [Za] rehabilitación del profesional de que se trate, con-forme a las leyes de colegiación aplicables, la Junta le reactivará inmediatamente su licencia o certificado mediante el procedimiento y pago de derecho que se disponga en el regla-mento de la Junta. Si la expulsión o suspensión es por razón de falta de pago de la cuota anual, bastará una certificación oficial del colegio correspondiente, lo que constituirá una determina-ción de hecho suficiente para que la Junta tome la acción que corresponda sin necesidad de seguir el procedimiento de vista que más adelante se establece para los demás casos.
La Junta establecerá por reglamento las normas necesarias para la aplicación de esta sección. (Enfasis suplido.)
Por su parte, el citado Art. 18 establece, en lo perti-nente, que:
Cuando la Junta determine que procede la denegación, la suspensión provisional, la revocación permanente o la denega-ción provisional o permanente de renovación de licencia, así lo notificará por escrito, por correo certificado con acuse de recibo al profesional afectado, aduciendo las razones para ello. Si el profesional de que se trate no estuviese conforme con la deter-minación de la Junta deberá, dentro de los treinta (30) días siguientes al recibo de dicha notificación, solicitar por escrito, por correo certificado con acuse de recibo, una vista administra-tiva con el fin de oponerse a la acción de la Junta.
De solicitar la vista administrativa dentro del término seña-lado anteriormente, la Junta vendrá obligada a celebrar la misma .... 20 L.P.R.A. sec. 711p (Sup. 1996).
Con arreglo a lo reseñado antes y conforme a lo que se dispone expresamente en el Art. 16 de la Ley Núm. 173, supra, 20 L.P.R.A. sec. 711n), no cabe duda de que la Junta Examinadora goza plenamente y, por sí sola, del poder de suspender, revocar o cancelar cualquier licencia o certifi-cado de un aspirante o titular de ella, si prueba la incur-sión de éste en hechos que constituyan una violación a los cánones de ética profesional de cualquiera de los colegios o una violación a cualquiera de las leyes al amparo de las cuales dichas instituciones fueron creadas.
También es claro que el Colegio de Ingenieros y Agri-*947mensores está autorizado a suspender como miembro a aquellos colegiados suyos que incurran en conducta profe-sional impropia y que la suspensión como miembro del Co-legio acarrea que la persona no podrá practicar su profe-sión durante el período que dure la suspensión.
Finalmente, con arreglo a la legislación reseñada, tam-bién es evidente que aunque la Ley Orgánica del Colegio le otorga la facultad de suspender como miembro a un cole-giado suyo, no está expresamente dispuesto en dicha ley que tal colegiado suspendido queda por ello impedido de ejercer la profesión, como sí está expresamente dispuesto en la ley orgánica del Colegio de Ingenieros y Agrimensores. ¿Significa esto que la suspensión de un ar-quitecto por el Colegio como miembro de éste no acarrea también la suspensión de la práctica profesional? Veamos.
B. La facultad del Colegio de Arquitectos
A los fines de contestar la interrogante anterior, debe-mos tener presente conocidos preceptos de hermenéutica jurídica. Así, pues, cuando los términos de una ley son du-dosos, su sentido debe ser interpretado por medio del exa-men y comparación de las frases dudosas con otras que le estén relacionadas, para llegar a su verdadero significado. Art. 17 del Código Civil, 31 L.P.R.A. sec. 17; P.P.D. v. Gobernador, 111 D.P.R. 8 (1981). Las diferentes secciones de un estatuto deben ser interpretadas unas con otras, en conjunto, como un todo armónico y efectivo, y no separadas o aisladamente. Pueblo en interés menor L.R.R., 125 D.P.R. 78 (1989); A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816 (1986). Asimismo, cuando se trata de leyes que se refieren a una misma materia o cuyo objeto sea común, éstas deben ser interpretadas refiriendo unas a las otras, por cuanto lo que sea claro en una de las leyes pueda ser tomado para expli-car lo que resulte dudoso en otra. Art. 18 del Código Civil, 31 L.P.R.A. sec. 18; Pueblo v. Zayas Colón, 139 D.P.R. 119 (1995); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Riley v. Rodríguez Pacheco, 124 D.P.R. 733 (1989); *948Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989). En el examen de una legislación, los tribunales tienen el deber de interpretar las disposiciones de manera armo-niosa, que no conduzcan a resultados absurdos. PARDA-VCO, Inc. v. Srio. de Hacienda, 104 D.P.R. 65 (1975).
Las referidas normas de hermenéutica son de particular importancia en casos como el de autos, en el cual el asunto concreto que nos concierne no fue expresamente mencio-nado o discutido en ninguno de los documentos que compo-nen el historial legislativo de las leyes aludidas. En razón de ello no contamos con una expresión específica de la in-tención del Legislador, por lo que debemos interpretar la legislación en cuestión, conforme a las normas de herme-néutica referidas.
Con arreglo a dichas normas, debe resaltarse, en primer lugar, que todas las piezas legislativas pertinentes vigen-tes reflejan el innegable propósito de darle a los colegios profesionales una función sustancial en relación con la pro-moción de la buena conducta profesional y en relación con la vigilancia, y fiscalización del comportamiento de sus co-legiados que son necesarias para asegurar la conducta pro-fesional propia. Sobre este particular no existen diferen-cias en los respectivos esquemas legislativos del Colegio de Ingenieros y Agrimensores y del Colegio de Arquitectos. Este, como áquel, está expresamente facultado, por igual, para adoptar e implantar cánones de ética profesional; para recibir, investigar y adjudicar quejas que se le formu-len con respecto a la conducta de sus colegiados, y para imponer “las sanciones ... que correspondan” de acuerdo con tales quejas.
En segundo lugar, es evidente también que el Colegio de Ingenieros y Agrimensores y el Colegio de Arquitectos son legislativamente dos instituciones gemelas. Originalmente constituían una sola entidad, y aún hoy día un mismo or-ganismo estatal ejerce una idéntica jurisdicción respecto a ellas. Están organizadas y reglamentadas por ley de ma-nera fundamentalmente igual, por lo que su esencial simi-*949laridad como asociaciones de profesiones afines es indudable.
Más importante aún, es menester enfatizar que con-forme el Art. 27 de la Ley Núm. 173, supra, 20 L.P.R.A. see. 711x que regula en común el ejercicio de ambas profesiones —la de ingenieros y la de arquitectos— es ilícito practicar dichas profesiones si no se cumplen dos requisitos esencia-les, a saber: (1) poseer la correspondiente licencia que emite la Junta Examinadora, y (2) ser miembro activo del colegio correspondiente. En efecto, conforme al claro es-quema legislativo para ejercer estas profesiones, la persona interesada tiene que estar debidamente acreditada tanto por la Junta Examinadora como por el colegio, por lo que si alguno de estos dos entes le quita tal acreditación, la persona está impedida de ejercer. El esquema legislativo respecto a estas profesiones es claro. Para ejercer como in-geniero, agrónomo o arquitecto se necesita tener una doble autorización: (1) la que provee la Junta Examinadora, que es la única que tiene por ley facultad para emitir la licencia correspondiente; (2) la que provee el colegio correspon-diente, ya que todas las tres leyes pertinentes exigen que el profesional en cuestión sea miembro de su colegio, y sólo el colegio mismo tiene autoridad expresa para suspender a colegiados de ser miembros del colegio. En efecto, la facul-tad para suspender a un profesional del ejercicio de su pro-fesión la tienen tanto el colegio correspondiente como la Junta Examinadora. Nada en el esquema legislativo, rela-tivo a estas profesiones, requiere que el colegio y la junta actúen siempre conjuntamente para efectuar tal sus-pensión.
A la luz de lo anterior, debería resolverse que como el Colegio tiene la misma facultad que el Colegio de Ingenie-ros y Agrimensores para suspender a uno de sus miembros de pertenecer al colegio, tal suspensión conlleva igual-mente que el suspendido quede privado del ejercicio profesional. Este resultado procede inevitablemente de lo señalado en el párrafo anterior, sobre el requisito esencial de ser miembro del colegio como condición para poder ejer-*950cer, dispuesto por la ley que regula ambas prácticas profesionales. Procede también de la esencial similaridad que por disposición legislativa existe entre ambos colegios, por lo que no tiene sentido jurídico alguno que uno tenga la facultad aludida y el otro no. Procede, además, de la inne-gable facultad que tiene el Colegio de recibir, investigar, adjudicar y sancionar quejas sobre una conducta profesio-nal impropia. Tal facultad no tendría sentido práctico, sino acarrea la de interrumpir el ejercicio profesional. No es coherente otorgar una amplia facultad para “sancionar” la conducta profesional impropia si a la vez ello no incluye la de restringir la práctica profesional.
Reconocemos que las consecuencias específicas de las respectivas facultades para suspender a miembros del Co-legio de Ingenieros y Agrimensores y del Colegio de Arqui-tectos no están formuladas en términos idénticos en las respectivas leyes orgánicas de estos colegios. Pero las dife-rencias que existen son evidentemente de redacción. Luego de haber visto racionalmente y en conjunto todas las leyes pertinentes, surge claramente de ellas un esquema fundamental común que no debe soslayarse sólo porque no exista perfecta identidad en la redacción de las leyes particulares. Por ello, pues, reiteraríamos que las facultades relativas al ejercicio profesional, como los procedimientos disciplina-rios correspondientes de estos dos colegios, son esencial-mente iguales. Como la suspensión como miembro del Co-legio de Ingenieros y Agrimensores, decretada por éste, por expresa disposición de ley conlleva la suspensión del ejer-cicio profesional, igual efecto tiene la suspensión como miembro del Colegio de Arquitectos, cuando éste la decreta. No hay razones coherentes en derecho para llegar a otro resultado.
*951IV

La constitucionalidad de la facultad delegada

No cabe duda alguna de que el Estado tiene amplia au-toridad para regular el ejercicio de la profesión de arquitecto. Tal potestad hoy no se discute. Pérez v. Junta Dental, 116 D.P.R. 218 (1985). Es igualmente indudable que actuando al amparo de esa amplia autoridad, la Asam-blea Legislativa del Estado Libre Asociado puede delegar en otras entidades la función de reglamentar lo relativo a la admisión y al ejercicio de la profesión, siempre que ello sea razonable. El criterio constitucional pertinente es uno de racionalidad. Pueblo v. Villafañe, Contreras, 139 D.P.R. 134 (1995); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993); Román v. Trib. Exa. de Médicos, 116 D.P.R. 71 (1985). A la luz de estos conocidos principios, no tiene validez alguna el planteamiento del recurrido de que la facultad en cuestión no puede delegarse a una “entidad privada”. Por propia disposición de su ley, el Colegio no es meramente una entidad privada. Ciertamente es válida la delegación aludida.
La única cuestión constitucional que realmente podría argumentarse en un caso como el de autos es si la deter-minación del Colegio de suspender a uno de sus miembros se hizo conforme a lo requerido en el debido proceso de ley. En este caso, la Comisión de Ética del Colegio celebró una vista para considerar la querella contra García Gómez; es-cuchó a las partes; recibió prueba testifical y documental, y resolvió conforme a ésta. Se cumplieron, pues, las exigen-cias básicas del debido proceso de ley. En efecto, ello no se ha cuestionado ante nos.
V
Conforme todo lo previamente señalado, debería con-cluirse que el Colegio estaba autorizado para suspender —como lo hizo— a uno de sus miembros por violación a los *952cánones de ética, sin la previa intervención de la Junta Examinadora. En razón de ello se debería dictar la senten-cia para revocar los dictámenes de los tribunales inferiores y para poner en vigor la suspensión de García Gómez como colegiado, ordenada por el Colegio.(5) Lamentablemente no existe una mayoría del Tribunal que avale esta posición. Como por empate en la votación de los miembros de este Foro que han participado en el caso de autos, se confirma el dictamen del Tribunal de Circuito de Apelaciones, y por ende el de instancia, que estimo erróneos, disiento de ese resultado.

 La Regla de Conducta 501 dispone que “[l]os miembros deberán obedecer todas las leyes relativas a su profesión y no se comprometerán con ningún acto que comprenda fraude, engaño, falsedad y deshonestidad en su actividad profesional o de negocios”. Reglamento del Colegio de Arguitectos de Puerto Rico de septiembre de 1991, pág. 10 (en adelante el Reglamento).
Por su parte, la Regla de Conducta 604 establece: “Los miembros no harán, a sabiendas, declaraciones falsas sobre el trabajo profesional de otros arquitectos ni perjudicarán ni tratarán de perjudicar maliciosamente sus posibilidades de trabajo o su práctica.” Reglamento, supra, pág. 11.
El Art. 16(f) de la Ley 173 de 12 de agosto de 1988 (20 L.P.R.A. sec. 711n(f)) dispone:
“La Junta podrá, con el voto afirmativo de cinco (5) de sus miembros denegar, suspender, revocar o cancelar cualquier licencia o certificado a un aspirante o titular de la misma por:
“(f) Ayudar, emplear, aconsejar, incitar o de alguna otra manera facilitar la práctica de la ingeniería, arquitectura, la arquitectura paisajista, o agrimensura a cualquier persona que no esté autorizada de acuerdo a las sees. 711 a 711z de este título para ejercer la práctica de estas profesiones en Puerto Rico.”


 Las leyes orgánicas utilizadas como ejemplo por el tribunal de instancia fueron —según lo que disponen sobre sus facultades— la del Colegio de Abogados de Puerto Rico, 4 L.P.R.A. see. 773; la del Colegio de Farmacéuticos de Puerto Rico, 20 L.P.R.A. see. 432; la del Colegio de Optómetras de Puerto Rico, 20 L.P.R.A. sec. 545b; la del Colegio de Barberos y Estilistas en Barbería, 20 L.P.R.A. sec. 582b(g); la del Colegio de Contadores Públicos Autorizados de Puerto Rico, 20 L.P.R.A. sec. 794(h); la del Colegio de Peritos Electricistas de Puerto Rico, 20 L.P.R.A. sec. 2012(g); la del Colegio de los Técnicos Dentales de Puerto Rico, 20 L.P.R.A. sec. 2105a(g); la del Colegio de Especialistas de Belleza de Puerto Rico, 20 L.P.R.A. sec. 2118(g); la del Colegio de Técnicos y Mecánicos Automotrices de Puerto Rico, 20 L.P.R.A. sec. 2145b, y la del Colegio de Tecnólogos Médicos de Puerto Rico, 20 L.P.R.A. sec. 2159g.


 En su reglamento, el Colegio de Arquitectos dispuso que las reglas de con-ducta esbozadas en él son obligatorias y que su violación está sujeta a acción disci-plinaria por parte del Colegio y/o la Junta Examinadora de Ingenieros, Arquitectos y Agrimensores. Art. 11 del Reglamento, supra, pág. 6. También estableció que los miembros que violaran dichas reglas de conducta estarían sujetos a medidas disci-plinarias por el Colegio de Arquitectos de Puerto Rico a través de su Comité de Etica. Art. 18 del Reglamento, supra, pág. 11.


 En reglamento, el Colegio de Ingenieros y Agrimensores estableció que su Comité de Ética Profesional tiene la facultad de imponer las medidas reglamentarias que estime pertinentes, entre éstas: reprensión verbal, reprensión por escrito, sus-pensión temporal de la condición de colegiado y expulsión del Colegio. Cap. VIII, Arts. 5 y 6 del Reglamento del Colegio de Ingenieros y Agrimensores de Puerto Rico de agosto de 1992.


 Debemos hacer constar que como el recurrido optó por presentar una acción independiente de injunction y de daños contra el Colegio de Arquitectos, en vez de solicitar la revisión judicial de la determinación de dicho Colegio de suspenderlo del ejercicio de la profesión, tal determinación no ha estado ante nuestra consideración. Por ello, al apoyar que se ponga en vigor la suspensión decretada por el Colegio, lo hacemos sin haber pasado juicio sobre la corrección de la sanción impuesta. La co-rrección de dicha sanción no fue impugnada ante nos.